DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is a Non-Final Office Action in response to the election / restriction response on 03/10/2022. 
Claims 22-24, and 52-57 have been examined in this application. All other claims are cancelled.
The information disclosure statements (IDS) submitted have been partially considered.
The IDS filed on 01/26/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on 03/10/2022 is acknowledged.

Claim Objections
Claims 52 and 55 are objected to because of the following informalities:  The claims do not recite the proper Beauregard language in order to capture the structure as a whole that allows the claim limitations to be executed. The claims should recite, in example, Uploading media 
Per claim 55, the CRM claim must be amended in the same manner as above. 
Appropriate correction is required.
	Failure to amend the claims may result in a rejection in the next Office Action, which will not be determined as new grounds of rejection since Applicant is put on notice of the above issue. 

Per claim 22, the claim does not positively recite that all steps are carried out by the server computer. To avoid future rejections, the claim should be amended to recite that each step is done by the server computer or the entity that performs each limitation if all limitations are not carried out by the server computer. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24, and 52-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 22, 52, and 55 recite “receiving… a media item… encrypting the media item… receiving information regarding the storage of the encrypted media item; [and] generating… a proxy item…; and sending the proxy image…” Emphasis added. 
It is not known how the proxy image is sent when the claims are directed to a media item and generation of a proxy item. The specification does not provide support for how a media item is associated with a proxy item that is generated and also the sending of a proxy image. 
As a result, the claims and all dependent claims are rejected. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, and 52-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 22, 52, and 55 recite “the proxy image.” There is insufficient antecedent basis in the claim for the limitation.
All dependent claims are rejected for mere dependence on the rejected claims. 

Per Claims 24, 54, and 57 the claims recite “generating a proxy.” Because claims 22 and 52 already recite “generating… a proxy” it is not known whether two distinct proxies are generated or whether only one proxy is generated. The claim is indefinite as a result of the lack of clarity in the claim. 
	Amending the claim to recite “generating the proxy item” could potentially overcome the rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-24, and 52-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 22-24, and 52-57 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 

The abstract idea is categorized under certain methods of organizing human activity, for instance, fundamental economic principles, and mitigating risk. The securing of the media item emphasizes the mitigation of risk involved with selling or rendering content. By enforcing usage rules on the secured media item, the risk linked with fraudulent usage of media items is reduced. Likewise, the usage of DRM rights is a fundamental economic principle. A user can only render the content based on the usage rights the user purchases; resulting in fundamental economic principles. The claimed abstract idea identified clearly falls under the at least above identified elements under certain methods of organizing human activity.  
Claim 22 recites, in pertinent part:
A method for uploading media items, the method comprising receiving… a media item associated with a subscriber from [an entity]…;
encrypting the media item using one or more digital rights management (DRM) techniques; 
generating a policy relating to the media item; 
sending the encrypted media item to a… [storage] for secure storage; 
receiving information regarding the storage of the encrypted media item; 
generating, based on the information, a… item corresponding to the securely stored encrypted media item; and 
sending the… image to the… [entity].

The claims do not include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server computer, internet privacy protection service, social network application, social networking service, cloud storage network, proxy image, apparatus, computer readable medium, instructions, and computing device amount to no more than mere instructions to apply the exception using a generic computer component(s). The claim limitations do not improving another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible. 

In addition, claims 55-57 recite a computer readable medium. The USPTO recognizes that when claims are directed to computer readable media that cover signals per se, the claims must be rejected under 35 USC 101 as covering both non-statutory subject matter and statutory subject matter.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim.


References
The following references teach various elements of what the Applicant deems as their invention. The claims contain various issues, however, the scope of the claims is interpreted to be directed to an entity (server computer) that receives media of a user and encrypts the media. Once the media is encrypted, the server generates a policy relating to the media item and sends the media item to a storage location. The server then receives from the storage location storage 
Based on the above interpretation, the references found disclose the uploading of images or multimedia to a server and having the server encrypt the media and also store the media along with assign different data rights management rules to the media. U.S. Patent 7549062 to Kouznetsov et al. teaches such elements. Kouznetsov teaches system 30 allows an owner of digital content 32 to specify license rules that must be satisfied before such digital content 32 is allowed to be rendered on a user's computing device 34. Such license rules can include the aforementioned temporal requirement, and may be embodied within a digital license or use document (hereinafter `license`) 36 that the user/user's computing device 34 (hereinafter, such terms are interchangeable unless circumstances require otherwise) must obtain from the content owner or an agent thereof. Such license 36 also includes the decryption key (KD) for decrypting the digital content, perhaps encrypted according to a key decryptable by the user's computing device 34. As seen in FIG. 3, such encrypting key is a public key of the user's computing device 34 (PU-BB), and the user's computing device 34 presumably has the corresponding private key (PR-BB) by which (PU-BB(KD)) may be decrypted. Specific rules are assigned to each type of content and controlled using DRM rights. 

U.S. Patent Application Publication 2013/0166580 to Maharajh et al. teaches the use of applications and services of a platform that may be hosted in a client server infrastructure which may meet or exceed the standards that all media companies expect for protection of their assets. The platform may deliver various mixtures of entertainment information, video, audio, images, photos, and 

	U.S. Patent Application Publication 2006/0123484 to Babic et al. teaches a method for clearing and delivering digital rights management (DRM) licenses to websites and IP connected devices is disclosed. The method utilizes one or more Web services to receive one or more license requests from devices connected by IP Networks and generates, clears and delivers licenses containing license keys and rights or rules that govern the use of one or more digital media file or live broadcast. Use of a Web service unifies numerous complex steps and insures proper interface between otherwise potentially incompatible software and hardware modules which may be distributed at various remote locations. License clearing and delivery may then be performed seamlessly and transparently to a virtually unlimited number of devices connected by IP Networks.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        03/21/2022